DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 11, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the operating means" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claims 5 and 6 are also rejected based on their dependency on Claim 4. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
 	Claim 7 recites the broad recitation up to around 1000 μm, and the claim also recites preferably around 700 μm or less, preferably around 500 μm or 350 μm which is the narrower statement of the range/limitation. 
Claim 16 recites the broad recitation at least around 10 ml/day, and the claim also recites more preferably around 100 ml/day, more preferably at least around 220 mml/day which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term “around” in claims 7, 11, and 14-16 is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brancazio (US 2012/0123297).
Regarding Claim 1, Brancazio discloses a device (500, Fig. 6) for removing fluid from a body (¶ [0043-0044]), the device comprising:
an array of microneedles (505, Fig. 6; ¶ [0129, 0158]); and
a housing (the body of the deployment actuator 501, Fig. 6), the array of microneedles (505, Fig. 6) being disposed within the housing (as seen in Fig. 6, the microneedles are part of the deployment actuator and are located within a recess in the housing, and are therefore within the housing), and the housing defining a chamber (recess 508, Fig. 6);
wherein the microneedles (505, Fig. 6) are movable between a disengaged position (withdrawn position, ¶ [0055]) and an engaged position (deployed position, ¶ [0055]) where, in use in the engaged position, the microneedles (505, Fig. 6) penetrate the surface of a body (¶ [0041,0055, 0158]);
the chamber (508, Fig. 6) is adapted to surround the surface of the body through which the microneedles (505, Fig. 6) penetrate when in the engaged position (as seen in Fig. 6, the recess 508 surrounds the microneedles, and therefore will also surround the surface of the body that the microneedles penetrate); and
the chamber (508, Fig. 6) is configured for connection to a vacuum device (vacuum chamber 513, Fig. 6; ¶ [0059, 0160]), such that negative pressure can be applied to the chamber (508, Fig. 6; ¶ [0059, 0160]).
Regarding Claim 2, Brancazio discloses the microneedle array (505, Fig. 6) is biased towards the disengaged position (¶ [0158]; microneedles can be automatically 
Regarding Claim 3, Brancazio discloses the device (500, Fig. 6) further comprises one or more resilient members (compression or Belleville springs, ¶ [0158]) which bias the microneedle array (505, Fig. 6) toward the disengaged position (¶ [0158]; microneedles can be automatically withdrawn using a spring as an actuator and therefore are biased towards the disengaged position).
Regarding Claim 4, Brancazio discloses the microneedle array (505, Fig. 6) is biased towards the disengaged position after a force has been exerted on the operating means (actuator 560, Fig. 6) and the microneedles (505, Fig. 6) have moved to the engaged position (¶ [0158]; microneedles can be automatically withdrawn using a spring as an actuator and therefore are biased towards the disengaged position).
Regarding Claim 5, Brancazio discloses the microneedle array (505, Fig. 6) is coupled to the resilient member (spring, ¶ [0158]) following movement to the engaged position (¶ [0158], Fig. 6; the microneedle array is always coupled to the spring, both before and after movement to the engaged position).
Regarding Claim 7, Brancazio discloses the height of the microneedle is up to around 1000 μm or less, preferably around 700 μm or less, preferably around 500 μm or 350 μm (¶ [0065]; Claim 16 recites the microneedle has a length of 500 μm which is within the claimed range).
Regarding Claim 8, Brancazio discloses the housing (body of deployment actuator 501, Fig. 6) further comprises a sealing means (adhesive 502, Fig. 6) to enable the housing to be sealed to the surface of the body (¶ [0158]).
Claim 9, Brancazio discloses a method for removing fluid from a body (¶ [0043-0044]), the method comprising:
puncturing a surface of the body (¶ [0043-0044, 0055, 0158]); and
applying a negative pressure to the surface of the body in the region of the punctures to remove fluid from the body via the punctured surface (¶ [0059, 0160]).
Regarding Claim 10, Brancazio discloses puncturing the surface of the body is achieved by application of a microneedle array (505, Fig. 6; ¶ [0059, 0158]).
Regarding Claim 11, Brancazio discloses the height of microneedles (505, Fig. 6) in the microneedle array is up to around 1000 μm or less (¶ [0065]; Claim 16 recites the microneedle has a length of 500 μm which is within the claimed range).
Regarding Claim 13, Brancazio discloses the method further comprises attaching a vacuum device (vacuum chamber 513, Fig. 6) to the region of the body which has been punctured (area within recess 508, Fig. 6; ¶ [0059, 0160]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brancazio (US 2012/0123297) in view of Kim et al (US 2014/0303519).
Regarding Claim 6, Brancazio is silent whether the microneedle array is coupled to the resilient member via engagement of a connector associated with the microneedle array with a complementary connector associated with or operably linked to the resilient member.
Kim teaches a microneedle sampling device, thus being in the same field of endeavor of microneedle devices that remove fluid from the body, where a microneedle (130, Fig. 4) is coupled to a resilient member (elastic member 142, Fig. 4) via engagement of a connector (122, Fig. 4) associated with the microneedle (130, Fig. 4) with a complementary connector (support plate 141, Fig. 4) associated with or operably 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brancazio to include a connector associated with the microneedle array and a complementary connector associated with the resilient member, as taught by Kim, to allow the needle to withdraw from the skin after use (as motivated by Kim ¶ [0066-0067]). While Brancazio discloses that springs can be used to bias the microneedle array to withdraw after use, Brancazio does not disclose the structure associated with the spring and microneedle array to accomplish this. Therefore, one of ordinary skill in the art would be motivated to look to other references, such as Kim, to find a suitable structure to use to accomplish this.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brancazio (US 2012/0123297).
Regarding Claim 12, Brancazio is silent whether the puncturing of the surface of the body is effected to expose at least 300 mm2 of tissue.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Brancazio to have the puncturing surface exposed by the device be at least 300 mm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 
Regarding Claim 14, Brancazio discloses said negative pressure is within the range of about 50 mmHg to around 750 mmHg. 
However, Brancazio does not explicitly disclose the negative pressure is around 25 to around 500 mmHg.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the negative pressure of Brancazio to be from 50 mmHg to 750 mmHg to 25 mmHg to 500 mmHg as applicant appears to have placed no criticality on the claimed range (see ¶ [0065] of Applicant’s published specification indicating that one of ordinary skill can determine the appropriate magnitude of negative pressure to be applied, and Applicant recites various preferred ranges that are smaller than the claimed range, indicating the claimed range is not critical) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brancazio (US 2012/0123297) in view of Mitra et al (US 2010/0318070).
Regarding Claims 15 and 16, Brancazio is silent whether the method further comprises removing up to around 2000 ml/day of fluid or at least around 10 ml/day of fluid, more preferably around 100 ml/day, more preferably at least around 220 ml/day.
Mitra teaches a microneedle fluid removal device, thus being in the same field of endeavor, which removes up to around 2000 ml/day of fluid (¶ [0053]), or at least around 10 ml/day of fluid, more preferably around 100 ml/day, more preferably at least around 220 ml/day (¶ [0053]). This allows an appropriate amount of fluid to be removed from the patient based on the patient’s dialysis prescription (¶ [0053]).
Therefore, it would have been obvious to modify the method of Brancazio to include removing up to around 2000 ml/day of fluid or at least around 10 ml/day of fluid, more preferably around 100 ml/day, more preferably at least around 220 ml/day, as taught by Mitra (¶ [0053]). This allows an appropriate amount of fluid to be removed from the patient based on the patient’s dialysis prescription (as motivated by Mitra ¶ [0053]).
Regarding Claims 19 and 20, Brancazio is silent whether the method can be used to treat fluid overload or oedema, wherein the fluid overload or oedema results from kidney/renal failure, heart failure, lymphoedema, cancer or deep vein thrombosis.
Mitra teaches using a microneedle array to treat salt and water overload when the fluid overload is caused by heart failure (¶ [0024]). The method of removal of interstitial fluid of Mitra does not require any external connections and as such does not 
Therefore, it would have been obvious to modify the method of Brancazio to be used to treat fluid overload caused by heart failure, as taught by Mitra, since using the method of Brancazio/Mitra to treat fluid overload will have less impacts on the patient’s lifestyle than other methods of fluid overload treatment (as motivated by Mitra ¶ [0053]). 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brancazio (US 2012/0123297) in view of Chickering et al (US 2012/0010529).
Regarding Claims 17 and 18, Brancazio is silent whether the method further comprises applying a layer of material onto the punctured body surface prior to application of negative pressure, wherein the material is gauze or foam.
Chickering discloses a microneedle array sampling device, thus being in the same field of endeavor, where the method of use includes applying a layer of material onto the punctured body surface prior to application of negative pressure, wherein the material is gauze (¶ [0067]; gauze with an analgesic can be applied to the skin prior to puncturing the skin, and therefore also prior to the application of negative pressure). This allows an analgesic to be applied to the patient’s skin, reducing the amount of pain experienced by the patient (¶ [0067]).
Therefore, it would have been obvious to modify the method of Brancazio to include applying a layer of gauze onto the punctured body surface prior to application of negative pressure, as taught by Chickering (¶ [0067]). This allows an analgesic to be applied to the patient’s skin, reducing the amount of pain experienced by the patient (as motivated by Chickering ¶ [0067]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lockard et al (US 2010/0121307) teaches a microneedle array for treating edema
Palmer (US 6537242) teaches a microneedle array that uses a vacuum to withdraw fluids
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JESSICA R ARBLE/           Examiner, Art Unit 3781